Title: To Thomas Jefferson from Joshua Dodge, 18 January 1825
From: Dodge, Joshua
To: Jefferson, Thomas


Dear Sir,
Marseilles
18. January 1825.
The Count Vidua, Son of the late Minister of the Interior to the King of Sardinia, being on the point of embarking for the United States & anxious to become personally acquainted with the venerated author of the Declaration of our Independence, I have taken the liberty of handing him these few lines of introduction. This gentleman has travelled a great deal in Europe and Asia & I am confident from his information & respectability you will find him worthy of your particular notice. I shall feel grateful for any attentions you may be pleased to Show this gentleman & which will be highly appreciated and willingly reciprocated at all times, by,  Dear sir,Your most obedient humbe servtJosh Dodge